Citation Nr: 0832248	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-38 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
(neck) disorder.

2.  Entitlement to service connection for a thoracic spine 
(upper back) disorder.

3.  Entitlement to service connection for a lumbar spine (low 
back) disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a left leg disorder 
claimed as neuralgia.

6.  Entitlement to service connection for a right leg 
disorder claimed as meralgia paresthetica.

7.  Entitlement to service connection for a left knee 
disorder claimed as left knee strain. 




REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied all the claimed issues on 
appeal.

In July 2006, the Board remanded this matter for further 
development.  While the remand was pending, the RO granted an 
appealed issue of service-connection for a left ankle 
disorder in a June 2007 rating, thereby removing this issue 
from appellate status.  The remaining issues are returned to 
the Board for further consideration.






FINDINGS OF FACT

1.  The competent medical evidence of record reflects that 
cervical spine and neck injury complaints treated in service, 
were acute and transitory and resolved without residuals and 
does not establish the existence of a current cervical spine 
disability that is related to service.

2.  The competent medical evidence of record reflects that 
upper back complaints treated in service, were acute and 
transitory and resolved without residuals and does not 
establish the existence of a current thoracic spine 
disability that is related to service.

3.  The competent medical evidence of record reflects that 
low back complaints treated in service, were acute and 
transitory and resolved without residuals and does not 
establish the existence of a current lumbar spine disability 
that is related to service.

4.  The competent medical evidence of record reflects that a 
left shoulder injury treated in service, was acute and 
transitory and resolved without residuals and does not 
establish the existence of a current left shoulder disability 
that is related to service.

5.  The competent medical evidence of record reflects that a 
right leg disorder of  meralgia paresthetica treated in 
service, was acute and transitory and resolved without 
residuals and does not establish the existence of a current 
right leg disorder that is related to service.

6.  The competent medical evidence of record reflects that a 
left leg neuralgia disorder treated in service, was acute and 
transitory and resolved without residuals and does not 
establish the existence of a current left leg disorder that 
is related to service.

7.  The competent medical evidence of record reflects that a 
left knee disorder treated in service, was acute and 
transitory and resolved without residuals and does not 
establish the existence of a current left knee disorder that 
is related to service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

2.  A thoracic spine disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

3.  A lumbar spine disorder was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

4.  A left shoulder disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

5.  A right leg disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

6.  A left leg disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

7.  A left knee disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, the veteran's claim on appeal was 
received in August 2001.  Prior to the January 2003 rating, 
the RO sent a letter explaining the VA's duty to notify, but 
limited the issue to the service-connected low back issue.  
The RO adjudicated it in January 2003 rating, with notice 
sent the same month.  Thereafter the RO sent a duty to notify 
letter addressing all issues on appeal in October 2004.  In 
this case, except for the low back issue the VA's duty to 
notify was satisfied subsequent to the initial AOJ decision.  
These letters provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims and of his and VA's 
respective duties.  Additional notice was sent in January 
2007.  The duty to assist letters, specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examination of March 2007 which 
included examination of the veteran where deemed necessary by 
the examiner and review of the claims file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was advised of this in a March 2007 letter that also notified 
him of the VA examination appointment.  

II.  Service Connection-Factual Background and Analysis for 
All Issues 

Service treatment records reflect episodes of problems with 
all claimed conditions.  His November 1972 entrance 
examination was normal on examination of the spine, lower 
extremities and upper extremities.  His accompanying report 
of medical history revealed no arthritis, leg cramps, bone, 
joint or other deformity, lameness, painful or trick 
shoulder, recurrent back pain or trick or locked knee.  In 
June 1973, he was seen for complaints of back pain and was 
dispensed to physical therapy (PT).  The PT notes from the 
same month revealed low back pain of 8 months duration 
aggravated by prolonged standing and sitting, with findings 
of mild scoliosis with the left shoulder higher and atrophy 
of the middle trapezius.  He underwent trapezius exercises.  
He had back pain that continued throughout his physical 
therapy in June 1973, with a temporary aggravation shown on 
June 26, 1973.  A September 1973 thoracic spine X-ray for 
complaints of mid scapular pain of 8 months duration was 
negative.  

In May 1975 the veteran was treated for a motor vehicle 
accident with injury to his neck, with neck and right 
shoulder pain.  There were no neurological complaints.  
Physical examination revealed slight contusions over the 
right side of his neck, decreased range of motion in all 
directions with pain.  The clavicle and scapula were okay.  
The impression was cervical spine strain.  He was put on 
restricted duty for neck strain.  After the accident, X-rays 
from May 1975 for the cervical spine and right shoulder were 
normal.  He continued with neck pain through most of May 
1975, but by May 21, 1975 examination of his neck he was 
doing much better.  In June 1975, he had pain in the left 
trapezius and again was noted to have mild scoliosis and was 
assessed with pain in the left shoulder of questionable 
etiology.  He continued treatment throughout September 1975 
for left scapula pain since the auto accident, but had full 
range of motion of the cervical spine.  A September 1975 left 
shoulder X-ray for pain revealed no fracture.   

In April 1977, he was seen for complaints of numbness in the 
left leg of 2 months duration and was diagnosed with 
questionable nerve compression.  An April 1977 lumbar X-ray 
done for complaints of numbness of the left leg of 2 months 
duration was normal.  In October 1977, the was seen for 
complaints of right leg numbness from the hip to the knee of 
unknown etiology, and with neurological examination normal 
except for some decreased sensation in the area of L7.  The 
impression was meralgia paresthetica of the right leg.  

In January 1985, he was seen for left knee pain of one 
month's duration without recent trauma.  He had full range of 
motion without effusion and negative tests such as pivot, 
Lachmans, McMurray or Drawer.  He had patellar tenderness, 
but X-rays were normal.  He was assessed with chondromalacia 
and he was referred to the physical therapy clinic for 
exercises.   A November 1985 separation physical revealed a 
normal spine and other musculoskeletal findings of the upper 
and lower extremities.  The accompanying report of medical 
history revealed him to say yes to having broken bones and 
arthritis.  He said no to having bone, joint or other 
deformities, lameness, painful or trick shoulder, recurrent 
back pain or trick/locked knee.  

Medical records obtained from the veteran's former employer 
reflect that in June 1987 the veteran was injured at work in 
June 1987 when he was lifting a block of powder and slipped 
on some oil and fell twisting his back.  His left lower back 
and left leg hurt after this accident and he was diagnosed 
with acute hip and back strain.  He continued treatment 
throughout June 1987 for this injury and returned to work on 
June 20, 1987 and felt fine.  The rest of the records from 
1987 dealt with other problems.  In October 1989, he was seen 
for complaints of pain in his right hip identical to the pain 
he experienced in 1987.  He was assessed with lumbosacral 
strain.  He continued treatment through October and November 
1989 for lumbosacral pain and complaints of leg pain.  In 
January 1990, he presented for a return to work still 
complaining of back pain and leg pain with an MRI noted to 
have shown a disc bulge.  Also in January 1990 he was 
diagnosed with chronic sprain/strain of the sacroiliac with 
attending myofascial pain syndrome of the lumbar and 
sacroiliac region. 

A November 2000 return to work medical evaluation indicated 
that he was injured in November 2000 with the condition being 
disc disease of the low back.  He was cleared to return to 
work within the same month, with restrictions on sitting, 
lifting and standing.  

VA records reflected that in January 2003 he had an injury to 
his back at work lifting a case of oil and was having low 
back pain.  X-rays from the same month revealed an impression 
of degenerative discs at multiple levels in the lower lumbar 
spine from the levels of L2-3 through L5-S1.  There was no 
fracture, spondylosis or spondylolisthesis.  Physical 
examination revealed him to have a stiff gait, decreased deep 
tendon reflexes in both legs and pain in the hip and low back 
on straight leg raises.  The assessment was low back 
pain/left hip acute and with past history of low back pain.  
He continued to be followed up in February 2003 for his low 
back pain and was said to have a past history of a back 
injury in 1986 or 1987 from carrying a case of explosives and 
slipping on oil.  This was said to have been at Radford 
Arsenal and caused him to be out of work for 5 years.  
Workers Compensation records from February 2003 revealed him 
to be instructed to report the back injury he stated took 
place at work for a workers compensation evaluation.    

In August 2003 he was seen for complaints of low back pain 
with a physical examination unremarkable on the neck and 
extremities.  The diagnosis was low back pain controlled 
without medications at present.  In September 2003 he was 
seen for eye complaints but was noted to have been in a 
recent car accident.  

The veteran testified at a hearing in November 2003 and 
discussed the injuries he received to his cervical spine, 
upper back, left shoulder, low back, left leg, right leg, and 
left knee.  His representative pointed out the incidents of 
treatment for these conditions in the service treatment 
records and the veteran testified regarding his post-service 
work related injuries to his back.  His representative argued 
that his post-service back complaints essentially stem from 
the original in-service injury and also argued that all his 
other complaints on appeal stem from the initial back 
problems in service.  

The report of a March 2007 VA examination of his multiple 
medical complaints included a review of the claims file and 
examination of the veteran.  Regarding the left shoulder and 
cervical spine, he reported that he injured his left shoulder 
and cervical spine while in the service and noted having a 
car accident in 1976 or 1977 which resulted in damage to his 
cervical vertebra.  The veteran was noted to be a poor 
historian and most of the information was obtained from the 
claims file.  He did report that he felt he was seen by a 
medic for left shoulder and neck complaints in 1973 and was 
told they were strained.  Regarding his thoracic and lumbar 
spines, he reported having scoliosis which he said he had 
when he entered service.  He reported having been diagnosed 
with pulled muscles in the upper and lower back in Germany 
and Hawaii.  Regarding his left and right legs he did not 
remember injuring his left knee and denied any problems with 
the right leg.  

The veteran filled out a questionnaire regarding his multiple 
medical complaints on appeal.  Regarding the cervical, 
thoracic and lumbar spine, he reported pain in the cervical 
spine of 2-3 out of a maximum of 10, the thoracic spine had 
pain of 4-5/10 and the lumbar spine had pain of 4-5/10.  He 
denied radiation into the upper or lower extremities.  He 
reported weakness of the entire spine.  He reported an onset 
of symptoms around 1970 and says he has constant pain.  
Regarding the left knee, he indicated there was nothing wrong 
with the knee but that he did have pain of 5-6/10, weakness, 
stiffness and swelling.  He denied heat, redness or 
instability/giveaway.  Regarding the left shoulder he had 
pain of 5-6/10.  There was some weakness and stiffness of the 
shoulder but he had no swelling, heat or redness.  He 
reported weakness, fatigability and lack of endurance.  
Regarding the entire spine, left knee and left shoulder he 
endorsed occasional flare-ups of pain to 10/10 and treated 
with Ibuprofen.  He did not use any braces or assistive 
devices for his cervical spine, upper and lower back, left 
knee or left shoulder.  

Physical examination revealed pain on motion of the cervical 
spine and the thoracic spine had tenderness from T5-T7 and 
mild scoliosis to the left in the thoracic area and to the 
right in the lumbar area.  There were no other deformities, 
crepitation, swelling, laxity or other problems with the 
thoracic spine and the thoracic muscles were normal.   The 
left shoulder showed pain on motion in all directions.  The 
lumbar spine had no tenderness, mild scoliosis, no swelling, 
crepitation or laxity.  His muscles of the lumbar spine were 
normal without spasm.  The lumbar spine range of motion was 
without pain but with some loss of motion and decreased with 
fatigue.  The left knee had no tenderness or deformity.  
There was some swelling without laxity and no crepitation.  
There was a slight loss of motion on flexion, but no pain on 
motion.  

X-rays were taken for the various disorders, with the 
findings recited in the diagnoses.  

The examiner tested for peripheral neuropathy of the upper 
and lower extremities and found no peripheral neuropathy of 
either upper or lower extremities using standard testing 
equipment.  

The diagnoses were as follows.  Regarding the cervical spine, 
the X-rays indicate minimal degenerative joint disease 
changes.  The thoracic vertebrae and upper back X-rays showed 
a mild compression fracture of T-9 which is old and mild 
degenerative joint disease changes from T8-12.  The left 
shoulder X-rays indicate minor degenerative joint disease 
changes in the acromioclavicular joint but the left shoulder 
joint was normal.  This would be considered a chronic sprain 
of the left shoulder.  The lumbosacral spine X-rays showed 
degenerative disc disease at L2-3 and L3-4 and moderate 
degenerative joint disease throughout the lumbar spine.  The 
left leg revealed no disease or injury found with X-rays 
normal.  The left knee X-rays showed minor degenerative joint 
disease around the patella.  There were also some minor 
medial degenerative joint disease changes.  

The opinion regarding etiology was as follows.  Regarding the 
cervical spine, in reviewing the service treatment records in 
the claims file it was evident that the veteran had some 
evidence of pain in June 1973 without any other reports of 
any problems with the cervical spine or thoracic spine 
problems.  A report from the physical therapy clinic showed 
that he had complaints of upper back pain present for 8 
months without radiation or other problems associated with 
back pain.  Physical examination showed findings within 
normal limits and X-rays were negative of the thoracic spine.  
As far as the neck he was seen for neck pain in May 1975 
following a motor vehicle accident in which he injured his 
neck.  There was some tenderness at C6-7 to C11.  There were 
also several contusions of the right lateral neck and 
decreased range of motion.  X-rays were negative.  The 
diagnosis was cervical strain.  He was treated with a soft 
collar and returned later in May 1975 doing much better.  He 
had full range of motion with no pain and returned to full 
duty.  The left shoulder was noted in the service treatment 
records to have had some problems with the left trapezius 
muscle and examination showed a mild scoliosis and some 
tenderness of the left scapular area and movements of the 
shoulder were normal.  X-rays were all normal in 1973 and 
1975.  

The examiner noted that the rest of the service treatment 
records from that time to December 1985 discharge showed no 
complaints relative to the upper back, neck or left shoulder.  
A November 1985 separation examination was completely normal 
except for hearing loss and the report of medical history 
revealed that he denied any bone, joint or other deformity 
and there was no trick shoulder.  Regarding his lower 
extremities he said that he had no right leg problems and 
reported he fractured his left leg 3 times.  He said there 
were no problems with his right leg.  The claims file 
revealed neuralgia of the left leg in April 1977 and numbness 
present for 2 months.  X-rays of the lumbar spine were 
normal.  The rest of the service treatment records were 
negative for similar complaints.  There was no evidence of 
continuity of care for neuralgia of the left leg and the same 
applied to neuralgia of the right leg.  In October 1977 he 
was noted to complain of right leg being numb from the hip to 
the knee with no causative factor.  All these examinations 
were normal and there was no evidence of continuity of care 
for right leg problems.  Regarding the left knee it was noted 
that in the service records, the veteran had an abrasion of 
the left knee in December 1981 when he fell off a moped.  
There were no positive physical findings other than the 
abrasion.  In January 1985 he complained of left knee pain 
present for one month with no trauma, but physical 
examination and X-rays were normal.  He was assessed with 
chondromalacia.  He attended physical therapy for this and 
was returned to full duty, with the rest of service records 
negative for left knee complaints.  Thus there was no 
evidence of continuity of care for the left knee.

The examiner now turned to the diagnoses made in this 
examination and made an opinion.  Regarding the cervical 
spine diagnosis shown above, there was no evidence of 
continuity of care required for the cervical spine from the 
alleged injuries in service to the present, thus it was more 
likely than not that the cervical spine problem is not due to 
active duty injury of disease.  Regarding the thoracic spine, 
with the X-ray findings from this examination to include the 
old compression fracture and minor degenerative joint 
disease, there was no continuity of care for the thoracic 
vertebra thus it was more likely than not that the upper 
back/thoracic area is not connected to or due to or related 
in any way to any problems while on active duty.  Regarding 
the left shoulder diagnosis as shown above, again there was 
no evidence of continued care for the left shoulder thus it 
was more likely that the current left shoulder problems was 
not due to any active duty problems.  Regarding the low 
back/lumbar spine again the X-ray findings noted above to 
include degenerative disc disease and degenerative joint 
disease changes, these were more likely than not due to other 
factors and not due to any active duty medical problems with 
no continuity of care required for a long interval of time 
between the problems discussed above while on active duty.  
Regarding the left and right legs, there was no disease or 
injury found and X-rays were negative. Thus, there was no 
discussion for left or right leg disabilities as there was no 
evidence of left or right leg problems.  Regarding the left 
knee, the X-rays as discussed above showed evidence of 
minimal degenerative joint disease changes not related to any 
problems he had on active duty with no evidence of continuity 
of care since active duty.  Thus, it was more likely than not 
that his present left knee problems are not related to his 
active duty complaints relative to his active duty.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(k), 
3.303(a) (2007).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases such as arthritis or 
certain neurological conditions to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).    

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. 
§ 3.303(b) (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Based on a review of the evidence the Board finds that 
service connection is not warranted for any disorders of the 
cervical spine, upper back, left shoulder, low back, left 
leg, right leg, or left knee.

The Board notes that while there was treatment pertaining to 
each claimed disorder in service, the preponderance of the 
evidence reflects that these disorders treated in service 
were acute and transitory and resolved without residuals.  
Specifically, the service treatment records showed low back 
pain in June 1973 treated in June 1973 with physical therapy, 
and in May 1975 the veteran injured his neck and right 
shoulder in a motor vehicle accident, with treatment shown to 
last through September 1975, but with no permanent injuries 
such as fracture shown on X-ray.  Complaints of left and 
right leg numbness were shown throughout 1977 and were 
assessed as questionable nerve compression on the left and 
meralgia paresthetica on the right, with no subsequent 
problems shown in service.  Finally, the left knee pain was 
treated in January 1985 and diagnosed as chondromalacia and 
resolved following physical therapy.  By the time of his 
January 1985 separation examination, clinical evaluation of 
his lumbar, cervical and thoracic spine was normal, with the 
upper and lower extremities all normal.  There were no 
complaints pertaining to any portion of the spine, the left 
shoulder or lower extremities in the January 1985 report of 
medical history.  

Problems with the back were not manifested until 2 years 
later in 1987 after a work accident and subsequent records 
documenting complaints regarding the back and lower 
extremities reflected additional work related accidents after 
1987.  The examiner in the March 2007 VA examination opined 
that the conditions affecting the cervical spine, upper back, 
left shoulder, low back, right leg, left leg, and left knee 
are unrelated to service, that the disorders affecting these 
areas treated inservice were acute and transitory, with no 
continuity of care for these disorders shown and that the 
current disorders affecting these area were unrelated to 
service.  Regarding the right leg and left leg disorders 
other than knee, the examiner noted that there was no current 
evidence of problems and thus there was no need to discuss 
etiology in the absence of disability.  The examiner's 
negative opinion regarding all issues is based on review of 
the claims file and examination of the veteran and is not 
contradicted by any competent medical evidence.  

The evidence including from the March 2007 VA examination 
does not show that any current disorder of the cervical 
spine, upper back, left shoulder, low back, right leg, left 
leg, and left knee were due to a presumptive disease 
manifesting within the presumptive period pursuant to 
38 C.F.R. §§ 3.307 and 3.309.

The veteran has submitted his own contentions and lay 
evidence in the November 2003 hearing testimony regarding the 
etiology of his claimed disorders on appeal.  In the absence 
of evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions made by 
him and other lay witnesses are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  

As the preponderance of the evidence is against service 
connection for disorders of the cervical spine, upper back, 
left shoulder, low back, right leg, left leg, and left knee, 
reasonable doubt does not apply in this case.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a cervical spine (neck) disorder is 
denied.

Service connection for a thoracic spine (upper back) disorder 
is denied.

Service connection for a low back disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a left leg disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a left knee disorder is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


